This is an action commenced by the plaintiff in the district court of Pawnee county sitting at Pawhuska, for the purpose of enjoining the sheriff of said county and his deputies from levying certain tax warrants on the property of the plaintiff. A restraining order was issued, but upon final hearing of the case, it was dismissed, and the restraining order set aside. From this judgment the plaintiff appealed to this court.
In the case of Jemima Goodson v. The United States, 7 Oklahoma, page 117, this court enunciated the rule that the Pawhuska district court has jurisdiction only of those actions, civil or criminal, in which a resident member of the Osage or Kansas tribes of Indians is a defendant, and that all other actions must be prosecuted in the district court of Pawnee.
Still adhering to this view of the law, the judgment below should be sustained at the costs of the appellant.
It is so ordered. *Page 133